PER CURIAM.
Appellant’s probation supervisor filed an affidavit charging appellant with violating conditions (2) and (4) of his probation. At the hearing on the affidavit, the trial court found that appellant had violated condition (4) of his probation and revoked the probation. We affirm that revocation, but we agree with appellant that there are imperfections in the order revoking probation and in the subsequent sentence.
In the first place, owing to an apparent clerical error, the order revoking probation recites that appellant violated not only condition (4) but also condition (2). Since at the hearing the court only found that appellant had violated condition (4), it should now remove any reference to condition (2) from its order.
The phrase “at hard labor” in the present sentence is improper. Molina v. State, 349 So.2d 844 (Fla. 2d DCA 1977).
We remand the case for the court to make the corrections which this opinion mandates, and appellant need not be present at that time.
OTT, A. C. J., and RYDER and DAN-AHY, JJ., concur.